445 F.2d 317
UNITED STATES of America, Plaintiff and Appellee,v.Biagio CAMPISI, Appellant.
No. 71-1362.
United States Court of Appeals, Ninth Circuit.
Aug. 13, 1971.

Michael D. Nasatir (argued), Beverly Hills, Cal., for appellant.
John Newman, Asst. U.S. Atty.  (argued), Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim., Arnold G. Regardie, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and POWELL, District judge.
PER CURIAM:


1
The question on appeal is whether the jury was entitled to find beyond a reasonable doubt that the defendant was legally responsible for the bank robberies which he committed.  Conversely, should a motion for a judgment of acquittal have been granted because of his mental problems, which were certainly serious?


2
The jury was rightly instructed under Wade v. United States, 426 F.2d 64 (9th Cir. 1970).


3
We cannot say as a matter of law that the insanity issue should not have gone to the jury.